 Case 1:20-cr-00332-MKB Document 1 Filed 08/27/20 Page 1 of 4 PageID #: 1




NS:NEM
F. #2018R02175                                       Filed: August 27, 2020
                                                     1:20-cr-00332
UNITED STATES DISTRICT COURT
                                                     Judge Margo K. Brodie
EASTERN DISTRICT OF NEW YORK
                                                     MagistrateJudge Sanket J. Bulsara
---------------------------X
UNITED STATES OF AMERICA                             INDICTMENT

                                                      Cr. No. _1:20-cr-00332
                                                                _ _ _ _ _ _ _ __
      - against-
                                                      (T. 18, U.S.C., §§ 922(g)(l), 924(a)(2),
STANLEY ELIANOR,                                      924(d)(l) and 3551 et seq.; T. 21,
                                                      U.S.C., § 853(p); T. 28, U.S.C.,
                       Defendant.                     § 2461(c))

---------------------------X

THE GRAND JURY CHARGES:

            FELON IN POSSESSION OF A FIREARM AND AMMUNITION

              1.     On or about and between September 6, 2015 and September 7, 2015,

both dates being approximate and inclusive, within the Eastern District ofNew York, the

defendant STANLEY ELIANOR, knowing that he had previously been convicted in a court

of one or more crimes punishable by a term of imprisonment exceeding one year, did

knowingly and intentionally possess in and affecting commerce a firearm, to wit: a black

Masterpiece Arms .45 caliber pistol, and ammunition, to wit: (a) nine rounds of .45 caliber

ammunition bearing the headstamp "PM C 45 AUTO"; (b) ten rounds of .45 caliber

ammunition bearing the headstamp "W RA 6 8"; and (c) eight rounds of .45 caliber

ammunition bearing the headstamp "45 AUTO WOLF."

              (Title 18, United States Code, Sections 922(g)(l), 924(a)(2) and 3551 et seq.)
 Case 1:20-cr-00332-MKB Document 1 Filed 08/27/20 Page 2 of 4 PageID #: 2

                                                                                                   2


                            CRIMINAL FORFEITURE ALLEGATION

              2.      The United States hereby gives notice to the defendant that, upon his

conviction of the offense charged herein, the government will seek forfeiture in accordance

with Title 18, United States Code, Section 924(d)(l) and Title 28, United States Code,

Section 2461 (c), which require the forfeiture of any firearm or ammunition involved in or

used in any knowing violation of Title 18, United States Code, Section 922, including but not

limited to: (a) one black Masterpiece Arms .45 caliber pistol; (b) nine rounds of .45 caliber

ammunition bearing the headstamp "PM C 45 AUTO"; (c) ten rounds of .45 caliber

ammunition bearing the headstamp "WR A 6 8"; and (d) eight rounds of .45 caliber

ammunition bearing the headstamp "45 AUTO WOLF," all of which were seized on or about

September 7, 2015 in Brooklyn, New York.

              3.      If any of the above-described forfeitable property, as a result of any act

or omission of the defendant:

                      (a)     cannot be located upon the exercise of due diligence;

                      (b)     has been transferred or sold to, or deposited with, a third party;

                      (c)     has been placed beyond the jurisdiction of the court;

                      (d)     has been substantially diminished in value; or

                      (e)     has been commingled with other property which cannot be

divided without difficulty;
 Case 1:20-cr-00332-MKB Document 1 Filed 08/27/20 Page 3 of 4 PageID #: 3

                                                                                                   3


it is the intent of the United States, pursuant to Title 21, United States Code, Section 853(p),

to seek forfeiture of any other property of the defendant up to the value of the forfeitable

property described in this forfeiture allegation.

               (Title 18, United States Code, Section 924(d)(l); Title 21, United States Code,

Section 853(p); Title 28, United States Code, Section 2461(c))



                                                                  A TRUE BILL


                                                    ~)l"'----'\__      ----r;-~
                                                                  FOREPERSON



SETH D. DUCHARME
ACTING UNITED STATES ATTORNEY
EASTERN DISTRICT OF NEW YORK
         Case 1:20-cr-00332-MKB Document 1 Filed 08/27/20 Page 4 of 4 PageID #: 4




F.#: 2018R02175
FORMDBD-34            No.
JUN.85

                                UNITED STATES DISTRICT COURT
                                             EASTERN District ofNEW YORK

                                                      CRIMINAL DIVISION

                                       THE UNITED STATES OF AMERICA
                                                                     vs.

                                                       STANLEY ELIANOR,
                                                                                         Defendant.

                                                       INDICTMENT
                        (T. 18, U.S.C., §§ 922(g)(l), 924(a){2), 924(d)(l) and 3551 fil~.; T.
                                    21, U.S.C., § 853(p); T. 28, U.S.C., § 246l(c))

                            A true bill.                                   .   /?
                                            I 1/J.?:"' ,..,. "1 i
                       --------------------- ~~!~ - lJ\.IY'-..Q./\                           Foreperson


                      Filed in open courllhis _________________ day,

                       of _ _ _ _ _ _ _ _ _ _ _ _ A.D. 20 __ .. __

                                                                                                  Clerk


                       Bail,$ __________ _



                                     Nadia E. Moore, Assistant U.S. Attomey (718) 254-7000
